Continuing Abatement Order filed December 17, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00489-CV
                                   ____________

                     MICHAEL VAN DEELEN, Appellant

                                         V.

  TEXAS WORKFORCE COMMISSION AND SPRING INDEPENDENT
                SCHOOL DISTRICT, Appellees


                     On Appeal from the 80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-14697

                   CONTINUING ABATEMENT ORDER

      This appeal was abated on August 14, 2018, because the court reporter
responsible for the record in this case was recovering from a major surgery. As of
this date, the reporter’s record has not been filed; this court has heard nothing from
the reporter or the parties; and no motion to reinstate the appeal has been filed.
Accordingly, unless any party to the appeal files a motion within 20 days of the
date of this order demonstrating good cause to retain this appeal, this appeal will be
reinstated and dismissed for want of prosecution. See Tex. R. App. P. 42.3(b).
                                 PER CURIAM


Panel Consists of Justices Zimmerer, Hassan, and Spain.